DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of certain Species in the reply filed on 9/24/2021 is acknowledged.
Claims 20 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 8, 10-13, 17-19, 23, 26, 28-33, 35, 36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued as US 10,941,402, taken as the US equivalent).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued as US 10,941,402, taken as the US equivalent).

Aalto et al disclose and claim methods of editing target RNAs via the delivery of antisense oligonucleotides to cells comprising ADAR proteins, wherein said oligonucleotide are complementary to a target RNA and do not comprise an “ADAR recruiting domain” in and of themselves, but rather comprise such a domain after forming a double stranded substrate with the target RNA. See the abstract, claims, Fig. 1. The lengths of instant claims 2-4 are found in claims 10-13 of the ‘402 patent.  The oligonucleotides may not contain a modified nucleotide (‘402 claim 1).  A cytidine may be opposite the target adenosine, be located at least 20 or 5 nucleotides away from the 3’ or 5’ ends, and within 10 nucleotides of the center  (‘402 claim 1, Fig. 2, claims 10-13).  The codons, nucleosides and positions of instant claims 17 and 18 are found in Table 1 in combination with those passages already recited. mRNA is one type of RNA substrate to be edited (col. 17, first two full ¶’s).  The use of multiple oligonucleotides targeted to different mutations or RNAs is found in the ¶ linking columns 17 and 18.  Exogenous ADAR (including ADAR2) and correction of point mutations in human cells in a monogenetic disease are taught in the Examples.
Mismatches within the guide RNAs opposite non-target adenosines are taught in the ‘402 patent (¶ linking columns 15 -16, beginning of col. 23) and taken with the rest of the disclosure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-15, 17-19, 23, 26-33, 35, 36, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued .
The teachings of Aalto et al are as above and applied as before.  Additionally, Aalto et al teach the use of ADAR1 (col. 15 of the ‘402 patent). Aalto do not teach the use of the E1008 mutation or a vector encoding the guide RNA.
Mali et al teach methods of RNA editing using ADAR1, including the E1008 mutation (claims, 
pages 2-5).  The RNA editing is guided by RNAs which may be encoded in a vector (Summary, page 1).
The claimed method are essentially disclosed by Aalto et al with the exception of the E1008 and vector limitations.  The ordinary skilled artisan, seeking a method to edit RNA, would have been motivated to use an RNA vector or the E1008 substitution with the methods of Aalto et al because Mali et al teaches them to be well known substitutions for method steps and materials taught to be necessary by Aalto et al.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating edited RNA as taught by Aalto and Mali et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633